Lawrence, C. C. J.
This was an automobile accident case in which plaintiffs alleged that they had been injured *561and sought compensation. The jury awarded Mrs. Ludwig $1,500 and her husband, Donald Ludwig, $757.50. The rule to show cause obtained by defendant is directed against these verdicts as excessive, on the ground that the physical condition of Mrs. Ludwig, relied on at the trial as proximately resulting from injuries received in the accident was not due to them, but to a long standing organic difficulty for which she had been frequently treated; that in fact the injuries received in the accident were of a rather minor nature and insufficient to justify the award made to her; while that to her husband was without proper evidential support, as there was no sufficient proof that they were living together and of consequential loss of society or consortium, although there was some evidence of an expenditure made for outside help in the household and of medical expense incurred.
A review of the evidence leads to the conclusion that the verdicts are excessive. If Mrs. Ludwig will consent to accept $750 and her husband $300, the rule to show cause will be discharged, otherwise it will be made absolute and a new trial granted as to damages only.